DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 4-15, 17-18 and 20, the examiner found no reference in the prior art that disclosed or rendered obvious an apparatus comprising processing circuitry configured to: generate at least one processed image by performing, on a two-dimensional X-ray image, an image processing process corresponding to an at least one track that has an angle range smaller than 180 degrees, as a predicting process of predicting an artifact that is to occur when a second imaging process is performed by using the at least one track; and display the processed image as a result of the predicting process and including all limitations recited in independent claim 1.
As per claim 19, the examiner found no reference in the prior art that disclosed or rendered obvious an apparatus comprising processing circuitry configured to:
specify, on a basis of a two-dimensional X-ray image, a recommended track that has an angle range smaller than 180 degrees and that is recommended as a track on which an X-ray generator is to move in a second imaging process to be performed after a first imaging process and including all limitations recited in independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884